NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 05a0232n.06
                          Filed: March 30, 2005

                               Nos. 03-2087/2123/2124

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT


DANIEL P. O’BRIEN et al.,                   )
                                            )
      Plaintiffs-Appellants/Cross-          )
              Appellees,                    )
                                            )
v.                                          )   ON APPEAL FROM THE UNITED
                                            )   STATES DISTRICT COURT FOR THE
NEW BUFFALO TOWNSHIP et al.,                )   WESTERN DISTRICT OF MICHIGAN
                                            )
      Defendants-Appellees/Cross-           )
      Appellants.                           )




      Before: SILER, BATCHELDER, and DAUGHTREY, Circuit Judges.


      Plaintiff Daniel P. O’Brien was the original owner of property in New Buffalo,

Michigan, that ultimately became the Whittaker Woods Golf Community, a mixed-use

development including a golf course, a clubhouse, a restaurant, single-family homes, and

multi-family townhouses. The remaining plaintiffs, Whittaker Woods Golf Club, L.P., and

Whittaker Woods Golf Associates, Inc., were formed by Daniel O’Brien and his wife for the

sole purpose of owning and managing the development. When defendant New Buffalo

Township, through the remaining defendants – the township’s supervisor, trustees,

employees, and its engineering consultant – denied the plaintiffs permits they needed to

complete construction of the development, O’Brien, Whittaker Woods Golf Club, and
Nos. 03-2087/2123/2124


Whittaker Woods Golf Associates filed suit against the defendants in federal district court,

alleging that:


       [T]he Township defendants acted arbitrarily and capriciously in denying a
       building permit to construct the first home at Whittaker Woods and in denying
       approval of water and sewer systems of Phase I of Whittaker Woods; that,
       following the November 2000 township elections, defendants retaliated
       against plaintiffs because Mr. O’Brien had supported opposing candidates for
       township office; and that defendants libeled Mr. O’Brien in a September 2000
       letter that falsely accused plaintiffs of engaging in construction of Whittaker
       Woods without the necessary permits.


       After a suitable discovery period, the district judge issued an extensive 53-page

written opinion disposing of summary judgment motions filed by all parties and effectively

dismissing the plaintiffs’ lawsuit. The plaintiffs now appeal from that opinion and order,

asserting that the district court erred in finding no merit to their claims of retaliation for the

exercise of First Amendment freedoms, violation of substantive due process by engaging

in arbitrary and capricious decision-making, and libel. The township defendants cross-

appeal, contending that plaintiff O’Brien had no standing to advance the claims asserted

in the initial and amended complaints filed in this matter. Defendants Larry Merritt and

Merritt Engineering, Inc., also cross-appeal, contending that O’Brien is without standing and

that Merritt and his engineering firm cannot properly be deemed “state actors” for purposes

of 42 U.S.C. § 1983.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing


                                              -2-
Nos. 03-2087/2123/2124


the complaint. The question of plaintiff O’Brien’s standing to bring the action has been

vigorously argued at each stage of the litigation. The district court opted not to examine

the issue at length, finding that although O’Brien’s standing to sue in his own name may

have been subject to dispute, “the issue ha[d] been rendered moot” by the addition of the

other plaintiffs to the suit. We agree. Moreover, because the reasons why judgment

should be entered for the defendants have been fully articulated by the district court, the

issuance of a detailed opinion by this court would be duplicative and would serve no useful

purpose. Accordingly, we AFFIRM the judgment of the district court based upon the

reasoning set out by that court in its opinion dated July 21, 2003.




                                           -3-